Citation Nr: 9909445	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  91-46 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether a March 1977 rating decision was clearly and 
unmistakably erroneous in reducing the evaluation for the 
veteran's then service connected chronic schizophrenia from 
30 to 10 percent.

2.  Entitlement to an increased evaluation for the veteran's 
service connected acquired psychiatric disorder, to include 
alcoholism, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
December 1968.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to an increased 
(compensable) evaluation for his service-connected 
schizophrenia.  That issue came before the Board in May 1992 
and was remanded to the RO for additional evidentiary 
development.

Subsequently raised by the veteran's representative, in his 
June 1993 informal hearing presentation, was a new claim 
seeking secondary service connection for the veteran's 
alcoholism as due to his service connected schizophrenia.  By 
a March 1994 Remand, the Board set forth that second issue as 
inextricably intertwined with the veteran's original claim 
and remanded the case for a second time to the RO.

In his June 1993 informal hearing presentation, the veteran's 
representative also raised a claim that the March 1977 rating 
decision reducing the evaluation for the veteran's service 
connected chronic schizophrenia from 30 to 10 percent was 
clearly and unmistakably erroneous.  When the case was 
returned to the Board for a third time in May 1996, the Board 
determined this issue was also inextricably intertwined with 
the veteran's original claim.  The case was then remanded for 
a third time to the RO.

Following the Board's remands, by a September 1998 rating 
decision, the RO determined that the veteran's alcoholism was 
part of his service connected disorder, recharacterized as a 
bipolar disorder.  Accordingly, the RO assigned a 50 percent 
disability evaluation to the veteran's service connected 
bipolar disorder with alcohol dependence.  The veteran's 
appeal seeking a further increased evaluation was then 
returned to the Board.  The Board notes that as service 
connection for alcoholism secondary to his psychiatric 
disorder was granted by the rating decision, that issue is 
now moot and is no longer before the Board.  The Board 
further notes that as the veteran's service connected 
disorder was originally diagnosed as schizophrenia and has 
subsequently been diagnosed as a bipolar disorder, the Board 
will characterize the issue on appeal as entitlement to an 
increased evaluation for a service connected acquired 
psychiatric disorder, to include alcoholism.  That issue is 
so characterized on the title page hereinabove.

By the September 1998 rating decision, the RO also determined 
that the March 1977 rating decision reducing the evaluation 
for the veteran's service connected chronic schizophrenia 
from 30 to 10 percent was not clearly and unmistakably 
erroneous.  In October 1998, the veteran submitted a notice 
of disagreement with that portion of the September 1998 
rating decision.  He was furnished with a statement of the 
case in November 1998.  A statement from the veteran's 
representative, received in January 1999 is accepted as his 
substantive appeal.  Accordingly, that issue has been fully 
developed for appeal and now comes before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By a March 1977 rating decision, the RO reduced the 
veteran's disability evaluation for his chronic schizophrenia 
from a 30 percent rating, which had been effective since July 
1, 1971, to a 10 percent rating, effective June 1, 1977.

3.  At the time of the March 1977 rating decision, the RO 
failed to correctly apply 38 C.F.R. § 3.344.

4.  The veteran's acquired psychiatric disorder, to include 
alcoholism, is productive of no more than considerable social 
and industrial impairment, according to the rating criteria 
effective prior to November 7, 1996.

5.  The veteran's acquired psychiatric disorder, to include 
alcoholism, is productive of no more than occupational and 
social impairment with reduced reliability and productivity, 
according to the rating criteria effective since November 7, 
1996.


CONCLUSIONS OF LAW

1.  The March 1977 rating decision, which reduced the rating 
assigned to the veteran's service-connected psychiatric 
disorder, then characterized as chronic schizophrenia, from 
30 percent to 10 percent, was clearly and unmistakably 
erroneous and is void ab initio.  38 C.F.R. §§ 3.105, 3.344 
(1977).

2.  The criteria for an evaluation in excess of 50 percent 
for the veteran's acquired psychiatric disorder, to include 
alcoholism, have not been met, under either the old or new 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Codes 9204, 9206 (1996), Diagnostic Codes 9204, 9432 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

A review of service medical records reveals that during the 
veteran's service, he began experiencing auditory 
hallucinations.  In September 1968, he was diagnosed with 
schizophrenic reaction, paranoid type.  By an October 1968 
Medical Board, he was diagnosed with schizophrenic reaction, 
acute, undifferentiated type.

Following service, on VA examination in February 1969, it was 
indicated that the veteran had obtained employment as a test 
technician.  He was still hearing voices at times and having 
difficulty sleeping.  He was planning to attend college next 
fall.  However, it was noted that the veteran was obviously 
still hearing voices and was delusional.  The diagnosis was 
schizophrenia, undifferentiated type, in partial remission.  
VA outpatient treatment was recommended, but the veteran did 
not want help, so further treatment was not pursued.

Based on the above evidence, an August 1969 rating decision 
granted service connection for schizophrenia, 
undifferentiated type, and assigned a 50 percent disability 
evaluation.

The veteran next underwent VA examination in February 1971.  
The veteran reported feeling "pretty well" at that time.  
He was not under medical care and was not receiving 
medication.  He was attending college full time and also 
working part time for a bank while in school and full time in 
the summer.  He was described as doing well in school and 
also at his job.  He reported smoking one pack of cigarettes 
a day and drinking moderately.  He reported normal social 
activities and also reported that he was no longer hearing 
voices.  He reported that he still had definite feelings that 
people did not like him at times, but these feelings would 
usually pass.  He also reported becoming depressed when he 
got these paranoid feelings.  The diagnosis was that of 
schizophrenic reaction, paranoid type, improved, with some 
intermittent residual paranoid feelings.

Based on the above evidence, an April 1971 rating decision 
proposed a reduction in the veteran's disability evaluation 
from 50 to 30 percent, which took effect in July 1971.

The veteran next underwent VA examination in February 1973.  
The veteran was still attending college full time, but he was 
contemplating giving it up.  He reported passing a civil 
service examination and was waiting for an interview.  The 
veteran was ambivalent about school, people and employers.  
He did not appear to be in severe stress and was more or less 
cooperative.  However, it was noted he often grinned in an 
inappropriate manner.  Mood was flat.  There were no reported 
hallucinations but he appeared to be somewhat suspicious of 
people.  The diagnosis was schizophrenic reaction, paranoid 
type, improved, but with some residual paranoid feelings.

On a VA social work survey in January 1975, the veteran's 
appearance was somewhat untidy.  He seemed distant and aloof, 
and occasionally bit his nails seeming somewhat anxious.  He 
seemed somewhat depressed.  The veteran stated he had not 
worked full time since 1971, although there was occasional 
part time employment.  The veteran reported having completed 
graduation requirements from college with a political science 
major.  He reported being interested in pursuing a law 
degree.  The veteran denied hearing voices but reported 
feeling rather uneasy at times.  He also reported being very 
worried about his financial situation and that he had been 
doing some drinking but he did not see this as a problem

In March 1975, the veteran was admitted to a VA hospital, 
reporting that he had been asking people to hurt him.  
Excessive drinking to the point of amnesia and blackouts was 
reported.  No psychiatric impairment was found, but the 
veteran was given medication to allay his anxiety and he was 
cautioned about alcohol and advised to seek further treatment 
if necessary.

The veteran next underwent VA examination in February 1977.  
The veteran reported being in his second semester of law 
school and doing well.  He indicated he smoked a pack of 
cigarettes daily.  He denied feeling nervous.  He reported 
sleeping well and weight was normal.  He was on no 
medication.  He reported drinking about 18 beers a week.  
Although previously advised to give up drinking, he did not 
think it would be good for him to give it up.  He reported 
that he was last hospitalized because he was hungry and 
having financial difficulties.  The veteran had an apartment 
and got his own meals.  He reported being paranoid that his 
illness would come up when he took the bar examination.  The 
examiner stated the veteran was dressed rather poorly, talked 
and moved around rather fast.  He was described as cocky with 
a superior attitude, constantly smiling.  The veteran agreed 
with the statement that he was doing well in school and had 
no particular emotional problems.  He was not tense, anxious, 
or depressed.  There were no delusions, hallucinations, or 
paranoid ideas.  The diagnosis was that of schizophrenia, 
chronic, undifferentiated, in good remission.

Based on the above evidence, a March 1977 rating decision 
proposed a reduction in the veteran's disability evaluation 
from 30 to 10 percent, which took effect on June 1, 1977.  
The rating decision stated that the reduction was warranted 
based on improvement with a future examination deemed 
necessary.  The veteran was provided notice of this decision 
and did not appeal.

The veteran next underwent VA examination in January 1979.  
At that point, it was reported that the veteran would soon 
finish law school and that he hoped to graduate in the upper 
half of his class.  He did not consider himself nervous at 
all, although he still drank too much, drinking to excess 
four or five times a year and drinking two or three beers, 
two or three times a week.  He was working as a law clerk and 
had an interview for a job.  The veteran was described as 
very cheerful, rather flip in attitude, and pleasant and 
cooperative.  He denied any symptoms of anxiety or 
depression.  Intelligence was above average.  There were no 
hallucinations, delusions, or paranoid ideas.  The diagnosis 
was that of chronic undifferentiated schizophrenia in good 
remission.

By a February 1979 rating decision, the veteran's service 
connected chronic undifferentiated schizophrenia was reduced 
further from a 10 percent disability evaluation to a 
noncompensable disability evaluation, effective from May 1, 
1979.

The veteran's current claim seeking an increased evaluation 
for his service connected disorder was received in March 
1991.

It was indicated that the veteran underwent VA 
hospitalization from January 1991 through February 1991.  By 
history it was noted that the veteran became an attorney in 
1979 and had been employed as an attorney.  However, he was 
presently unemployed.  It was reported he had closed his law 
practice down when he became unable to control his drinking.  
His complaints revolved around alcohol consumption.  It was 
noted he had been drinking up to one and half pints of 
alcohol and two six packs of beer daily since November 1990.  
The veteran acknowledged experiencing shakes, blackouts, and 
becoming abusive while drinking.  There were reported legal, 
financial and occupational difficulties related to his 
alcoholism.  The veteran was admitted for detoxification and 
placed in the alcohol rehabilitation program.  It was 
reported that there was no evidence of a psychosis or a 
thought disorder.  The diagnosis was that of alcohol 
dependence and an unspecified paranoid disorder, probably due 
to alcoholism.

The veteran next underwent VA examination in October 1992.  
At that time, it was reported that the veteran had not 
followed through with his prior treatment for alcoholism.  It 
was noted that the veteran was now practicing law 
successfully but also continued to drink three to four six 
packs weekly.  He claimed his drinking was not interfering 
with his work.  He admitted remaining suspicious of people 
and to not getting along with people.  The examiner indicated 
the veteran was in absolutely no distress and appeared 
neither anxious nor depressed.  It was reported that three 
was no evidence whatever of any psychosis and certainly no 
schizophrenia.  The examiner did not believe the veteran's 
suspiciousness warranted a diagnosis.  The veteran readily 
admitted drinking too much and not seeking treatment for his 
alcoholism.  The examiner opined that the veteran's mildly 
paranoid thinking was possibly secondary to his drinking, but 
was not severe in any case.  The diagnosis was that of 
alcohol dependence and a paranoid personality.

A VA social survey report dated in May 1995, reported that 
the veteran's first drinking experience was at age 15.  He 
reported that he began drinking regularly during his military 
service to alleviate boredom.  It was reported that after he 
became an attorney in 1979, he worked for the public 
defender's office for 8 years.  He had a DWI in 1982 and 
attended a private rehabilitation program.  By 1988, it was 
reported the veteran felt burnt out, had wasted his money, 
had a couple car accidents, and resigned his position.  The 
veteran reportedly began working with a private attorney in 
1988 but was drinking daily and was unable to attract any new 
clients, so left the position by 1990.  The veteran reported 
working sporadically for the next few years, but continued to 
have problems attracting clients or earning enough income and 
continued drinking daily.  The veteran reported continuing to 
feel different from other people, having difficulty 
socializing, continuing to drink daily, and having daydreams 
or periods of dissociation.  The veteran also reported having 
some income, having some friends, and that he had scheduled a 
trip to England with a female friend in 1995.  It was noted 
that the veteran had sought no medical treatment since his 
hospitalization in 1991.  The impression was that the 
veteran's history of alcohol abuse had a significant impact 
on his ability to perform his employment duties.

The veteran underwent another VA examination in June 1995.  
It was noted that the veteran was scarcely able to make a 
living at his law practice and that he was drinking at least 
two six packs a day and had not sought any treatment as he 
did not think it was helpful.  The veteran reported being 
more suspicious of people, but the examiner stated that he 
saw no evidence that this was of a delusional degree.  The 
examiner commented that the previous diagnosis of a paranoid 
personality appeared correct and that the veteran 
demonstrated little motivation to stop drinking.  The 
examiner stated there was absolutely no evidence observed to 
indicate the veteran was psychotic.  It was stated that 
although he has some paranoid thoughts and abuses alcohol 
this would not justify a diagnosis of schizophrenia or a 
paranoid delusional state.  The diagnosis was that of a long 
history of alcohol abuse and dependence, and a history of 
schizophrenia in remission.

Received in July 1997 were VA outpatient treatment records 
that revealed treatment of the veteran spanning from July 
1993 to July 1997.  These indicate the veteran was enrolled 
in the substance abuse program in July 1993 and subsequently 
began participating in group therapy support meetings.  In 
December 1993, the veteran acknowledged being an alcoholic 
but indicated he was maintaining his sobriety.  In January 
1994, the veteran indicated he was maintaining his sobriety 
and also reported that work was picking up for him, as he had 
won some favorable decisions in the past months.  It was also 
reported that he was involved with a relationship with a 
married woman.  In February 1994, the veteran reported that 
his law practice was coming along and that he was doing ok.  
In April 1994, the veteran began missing his weekly group 
appointments.  When called, he reported that he had been busy 
working.  The veteran discontinued his group in April 1994.  
The next record of treatment is in April 1997, when the 
veteran entered detoxification for alcoholism.  Later in 
April 1997, the veteran completed detoxification and was 
reported as sober.  He was enrolled in a treatment program.  
He had also been prescribed medication which was described as 
helping him.  He reported that his thoughts were less racing.  
The assessment was of some improvement.  A clinical record in 
May 1997 noted that the veteran stated that medication had 
helped and that he felt less paranoid, being able to talk 
with people without thinking they were planning things behind 
his back.  The assessment was that the veteran's thoughts 
seemed more organized, less paranoid, and with better 
insight.  In June 1997, the veteran denied any current drug 
or alcohol use and reported that other people had commented 
that he seemed much better since beginning his current 
medication.  The veteran reported having clearer thinking and 
being more focused.  In July 1997, the veteran reported that 
he was continuing to do well, that his thoughts were more 
organized and that he felt better.  He denied any current 
alcohol use and also denied any side effects from medication.  
The veteran indicated he was working, although he reported 
having outbursts at clients when they appeared to be 
questioning his truthfulness.  Another clinical record 
indicated the veteran was feeling some financial stress as he 
had not been paid in some time and was not really generating 
any work at present.

On VA examination in February 1997 by a board of two 
examiners, it was noted that the veteran's pattern of alcohol 
consumption began in service accompanied by feelings of 
anxiety and worsened when he had what appeared to be 
grandiose thoughts about his intellectual powers and 
abilities.  It was stated that he continued the pattern of 
alcohol consumption after service, related to controlling 
anxiety and feelings of grandiosity.  It was stated that 
although the veteran had maintained a law practice, he was 
currently unable to attract any clients at all.  Periods of 
racing thoughts and a belief in intellectual prowess were 
interspersed with periods of feeling very depressed and 
having a severe decline in energy and it was stated these 
episodes occur even outside the context of alcohol 
consumption.  The veteran currently was drinking about 5 
beers daily and he reported occasionally drinking in the 
morning, particularly if he is feeling anxiety or feeling 
that others are plotting against him.  The veteran indicated 
he was currently practicing law but had no clients during the 
past year, was recently evicted from a prior living situation 
and was now living with a cousin, on whom he was dependent 
for food and shelter.  The examiners opined that the veteran 
appeared to be suffering from a bipolar disorder.  It was 
stated that the original diagnosis of schizophrenia in 
service was incorrect by today's standards, but 
understandable in the context of that time.  It was also 
opined that the veteran's pattern of alcohol use was more 
than anything an attempt to self-medicate and that while it 
had caused some impairment, the most likely culprit for the 
veteran's rather difficult struggle with his career and 
interpersonal relationships related to his bipolar disorder.  
The diagnosis was a bipolar disorder, most recent episode 
mixed, severe, and alcohol dependence.  The current global 
assessment of functioning (GAF) score was 40 and 40 for the 
past year.

Based on the above evidence, the RO determined in a September 
1998 rating decision that the veteran's service connected 
disorder was more appropriately characterized as a bipolar 
disorder with alcohol dependence.  An increased evaluation of 
50 percent was also assigned the disorder.

II.  Analysis

1.  Clear And Unmistakable Error

Regarding the March 1977 rating decision, which reduced the 
veteran's evaluation for his service connected chronic 
schizophrenia from 30 to 10 percent, it is argued by the 
veteran and his representative that 38 C.F.R. § 3.344 was not 
considered by the RO in that rating decision.  It is argued 
that 38 C.F.R. § 3.344 was for application as the 30 percent 
disability evaluation had been in effect for more than 5 
years.  It is argued that the reduction was based solely upon 
one examination, which was not as thorough or complete as the 
record upon which the higher rating had been granted and that 
there was no showing of sustained improvement.  Therefore, it 
is argued the rating decision was clearly and unmistakably 
erroneous.

The Board notes that a review of this matter on appeal 
relates to the evidence of record at the time of the RO's 
contested decision, and whether the legal criteria in effect 
at that time were properly applied.  Accordingly, development 
of the current record is not required in analyzing the 
evidence, the legal criteria, and the prior determination 
rendered.

The law grants a period of one year from the date of notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that determination 
becomes final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105.  Rating decisions, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  The governing 
regulation provides that, where the evidence establishes 
clear and unmistakable error, a prior decision must be 
reversed or amended.  38 C.F.R. § 3.105(a) (1977).  
Additionally, where a rating is reduced without observance of 
applicable law and regulations, such rating is void ab 
initio.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown 
v. Brown, 5 Vet. App. 413 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has prescribed a three-
prong test to determine whether clear and unmistakable error 
exists in a prior determination: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied" (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated); (2) the error must be "undebatable" and the sort 
of error "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
finding of clear and unmistakable error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

The Court has further held that clear and unmistakable error 
is "the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The provisions of 38 C.F.R. § 3.344 (1977) indicate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Veterans Administration (now Department of 
Veterans Affairs) regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, arteriosclerotic 
heart disease, bronchial asthma, gastric or duodenal ulcer, 
many skin diseases, etc., will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Ratings on account of 
diseases which become comparatively symptom free (findings 
absent) after prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The regulation is substantively the same 
today as it was when the challenged rating reduction was 
effected.  See 38 C.F.R. § 3.344 (1998).

In response to the veteran's contentions, the Board 
acknowledges that 38 C.F.R. § 3.344(c) provides, in pertinent 
part, that the cautionary language of 38 C.F.R. § 3.344(a), 
summarized above, applies to ratings in effect for five years 
or more, and that the veteran's 30 percent rating, effective 
since July 1, 1971, had been in effect for a period longer 
than five years prior to the RO's reduction.

Turning now to a review of the evidence considered by the 
March 1977 rating decision, the Board is left with the clear 
impression that the reduction was based solely upon the 
February 1977 examination of the veteran.  That examination 
report does appear to have been an adequate examination for 
rating purposes.  Furthermore, that examination did indicate 
improvement in the veteran's condition as he was attending 
law school and doing well there and he denied any particular 
emotional problems.  Although the examination did indicate 
some symptomatology, such as the veteran's continued 
drinking, and concerns about financial difficulties and the 
bar examination, it nonetheless indicated an overall 
improvement in his condition as reflected by the diagnosis 
that his chronic schizophrenia was in good remission.

However, the Board notes that the overall medical record 
prior to 1977 showed some fluctuation in the veteran's 
overall condition.  In particular, on examination in February 
1973, the veteran was still demonstrating residual paranoid 
feelings; and on a social work survey in January 1975, the 
veteran appeared to be anxious and depressed; and in March 
1975, the veteran was hospitalized for significant alcohol 
abuse.  As the veteran's condition appeared to have been 
subject to some fluctuation and the prior record had not 
demonstrated sustained improvement, his evaluation should not 
have been reduced on any one examination, in accordance with 
38 C.F.R. § 3.344.  Thus, even though the February 1977 
examination indicated significant improvement in the 
veteran's disorder, that examination alone should not have 
warranted a reduction.

Accordingly, the Board finds that the March 1977 rating 
decision was based primarily on a single VA examination.  
Furthermore, there was no discussion and/or factual findings 
in the March 1977 rating decision which would indicate that 
in making its determination, the RO considered the provisions 
of 38 C.F.R. § 3.344.  The rating decision contains no 
findings that indicate the fullness and completeness of the 
examination upon which the reduction was based were 
considered, no findings pertinent to whether the veteran's 
disability was subject to episodic improvement, and no 
findings that the disability had materially improved and that 
such improvement would be manifest under the ordinary 
conditions of life.  In sum, there is simply no basis to 
infer that consideration of 38 C.F.R. § 3.344 was given from 
an objective reading of the March 1977 rating decision.

We would also note that, pursuant to 38 C.F.R. § 3.344(b), 
doubtful cases are to be continued at the current rating 
level pending reexamination.  This provision further supports 
the veteran's claim.

Current legal precedent requires reinstatement of the 
veteran's 30 percent disability when the record offered 
reveals compelling, undebatable evidence of failure to apply 
a regulation applicable to the veteran's claim.  The Court 
has held that a rating reduction effectuated without 
observance of applicable laws and regulations is void ab 
initio and must be set aside as "not in accordance with the 
law".  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

Therefore, as the Board has determined that the March 1977 
was clearly and unmistakably erroneous, the reduction action 
in that rating decision is void ab initio.  The veteran's 30 
percent disability evaluation is restored from the period of 
June 1, 1977 to May 1, 1979.  The Board notes that this 
decision without reference to the February 1979 rating 
decision which reduced the veteran's evaluation to 
noncompensable.  Although the question of clear and 
unmistakable error regarding the February 1979 rating 
decision is not an issue before the Board, nonetheless, it is 
noted that the veteran underwent another VA examination in 
January 1979 which demonstrated sustained improvement in his 
disorder.  Furthermore, the January 1979 examination, in 
conjunction with the February 1977 examination, appears to 
have warranted the subsequent reduction.  Therefore, the 
Board specifies that its current decision is limited to the 
evaluation assigned the veteran's disorder from the period of 
June 1, 1977 to May 1, 1979.

2.  Increased Evaluation

Regarding the veteran's service connected psychiatric 
disorder, his representative has argued that the recent 
reclassification of the disorder from schizophrenia to a 
bipolar disorder was improper as the prior classification had 
been in effect for more than ten years and was protected 
under 38 C.F.R. § 3.957.  It is further argued that the 
veteran's disorder should be evaluated as 100 percent 
disabling, as he is currently unable to keep any clients and 
is unable to support himself as a self-employed attorney.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

However, prior to addressing the propriety of an increased 
evaluation, the Board must first point out that the schedular 
criteria by which all mental disorders, to include 
schizophrenia and bipolar disorder, are evaluated were 
revised during the pendency of the veteran's appeal to the 
Board.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) (effective 
November 7, 1996).  Where the law changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  As Congress has not specifically directed which 
regulations are to be applied under the circumstances of this 
case, the Board finds that adjudication of the veteran's 
claim for an increase requires that both the old and the new 
rating criteria be considered, and the criteria most 
favorable to the veteran's claim be used.  (The Board notes 
that the veteran was advised of the old criteria in the 
original statement of the case and has been advised of the 
new criteria in the most recent supplemental statement of the 
case.  The RO has evaluated the veteran's claim under both 
the old and new rating criteria.)

Prior to November 7, 1996, psychotic disorders, including 
schizophrenia and bipolar disorder, were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9410 (1996).  They were evaluated 
primarily on the basis of the degree to which psychotic 
symptoms impaired the veteran's social and industrial 
adaptability.  For example, under the old schedular criteria 
a noncompensable evaluation was assigned for psychosis in 
full remission.  A 10 percent evaluation required a showing 
of a mild impairment of social and industrial adaptability.  
A 30 percent evaluation required definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
was warranted where there was considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
required lesser symptomatology, such as to produce severe 
impairment of social and industrial inadaptability.  A 100 
percent evaluation required active psychotic manifestations 
to be of such an extent, severity, depth, persistence or 
bizarreness as to produce total social and industrial 
inadaptability.  These schedular criteria applied to both 
schizophrenia and bipolar disorder.  38 C.F.R. § 4.132, 
Diagnostic Codes 9204, 9206 (prior to November 7, 1996).

Under the new criteria, effective November 7, 1996, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  The highest available 
rating, 100 percent, is warranted under the new criteria 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
These schedular criteria also apply to both schizophrenia and 
bipolar disorder.  38 C.F.R. § 4.130, Diagnostic Codes 9204, 
9432 (as of November 7, 1996).

Having explained the schedular criteria for both 
schizophrenia and bipolar disorder under both the old and new 
schedular criteria, the Board now notes that the same 
criteria would be applied to the veteran's acquired 
psychiatric disorder, regardless as to whether it is 
classified as schizophrenia or bipolar disorder.  Therefore, 
the Board has considered the contentions of the veteran's 
representative that the reclassification of his disorder from 
schizophrenia to a bipolar disorder by the RO was improper.  
However, as the reclassification has no effect whatsoever on 
the evaluation of the veteran's acquired psychiatric 
disorder, the Board finds this contention is moot and need 
not be addressed further.

With respect to the alcoholism, which has been incorporated 
into the grant of service connection, the Board observes that 
the language of 38 U.S.C. § 1110, as amended by the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-1351, clearly and unambiguously 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's ... abuse of alcohol or 
drugs."  Thus the disabling effects of the veteran's 
alcoholism, to the extent they can be dissociated from the 
acquired psychiatric disorder, may not be the basis of 
increased compensation.  

Turning now to a review of the evidentiary record, and 
applying both the old and the new applicable rating criteria 
in the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a rating in excess of the currently assigned 50 percent 
for his service connected acquired psychiatric disorder.

In so finding, the Board notes that the evidentiary record 
clearly indicates that the veteran currently displays 
numerous symptoms of his acquired psychiatric disorder.  For 
example, on most recent VA examination in February 1997, it 
was determined that the veteran's alcohol consumption was an 
attempt at self-medication of his symptoms.  It was also 
noted that the veteran experienced alternating feelings of 
anxiety and grandiosity, and although he was currently 
practicing law, he had virtually no clients.  There was a 
diagnosis of severe bipolar disorder, as well as alcohol 
dependence and a GAF of 40, indicative of a severe level of 
impairment.

However, the Board further notes that subsequent to his 
February 1997 examination, the veteran entered an alcohol 
rehabilitation program in April 1997.  Clinical records from 
that program clearly indicate that the veteran successfully 
completed detoxification and began treatment of his disorder 
with medication.  Upon beginning medication, records indicate 
that the veteran's thoughts became less racing, less 
paranoid, and more organized with better insight.  Several 
clinical assessments indicate that his condition was much 
improved after beginning medication.  The most recent 
clinical record, in July 1997, indicated that the veteran was 
doing well, maintaining his sobriety, and it was also 
reported that he was working although he indicated he was 
having some disputes with his clients.

The Board finds it significant, that although the veteran 
clearly experiences some level of social and industrial 
impairment, he nonetheless, has continued to be a self-
employed attorney licensed in the practice of law.  The 
veteran's ability to perform in a demanding profession, 
namely the practice of law, and his ability to represent 
clients in a professional capacity, certainly demonstrates 
that the veteran has maintained a significant level of 
industrial ability.  The fact that the veteran's law practice 
may not be extremely financially successful, or that he may 
have difficulty attracting clients, does not in any way 
detract from the fact that he has continued to practice law.

Accordingly, the Board finds that the evidence of record does 
not demonstrate that the veteran's acquired psychiatric 
disorder is causative of more than "considerable" social 
and industrial impairment under the old rating criteria.  
38 C.F.R. § 4.132 (1996).  While an examiner's bare 
classification of a disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
see 38 C.F.R. § 4.130 (1996), the Board finds that the 
evidence of record in this case, taken together, including 
evidence reflecting his ability to obtain and maintain 
meaningful employment, demonstrates no more than 
"considerable" industrial impairment due to psychiatric 
difficulties.  Consequently, an increased rating is not 
warranted under the old criteria.

Likewise, the Board finds that the veteran's acquired 
psychiatric disorder is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity, according to the rating criteria effective 
since November 7, 1996.  38 C.F.R. § 4.130 (1998).

The veteran is currently in receipt of a 50 percent 
evaluation and his current rating contemplates occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The next higher rating, 70 percent, is 
warranted only where the evidence demonstrates that the 
disability is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  The Board finds that the new 
criteria for a 70 percent rating have not been met by the 
evidence of record.  Given the evidence of record, and the 
underlying fact that many of the manifestations contemplated 
by the new criteria for a 70 percent evaluation are not shown 
by competent evidence, the Board finds that the veteran's 
disability picture most closely approximates the criteria for 
a 50 percent evaluation under the new regulations, and is 
adequately compensated thereby.

Finally, in reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds the preponderance of the evidence is clearly against 
the veteran's claim for an increased evaluation for his 
service connected acquired psychiatric disorder.


ORDER

As the March 1977 rating decision was clearly and 
unmistakably erroneous, entitlement to restoration of a 30 
percent rating for the veteran's chronic schizophrenia is 
granted for the period from June 1, 1977 to May 1, 1979, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.

An increased evaluation, in excess of the currently assigned 
50 percent disability evaluation, for the veteran's acquired 
psychiatric disorder, to include alcoholism, is denied.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


